ASCENSION LAW GROUP
PAMELA TSAO( 266734)
17802 Irvine Blvd.
Suite A117
Tustin, CA 92780
PH: 714.783.4220
FAX: 888.505.1033
Pamela.Tsao@ascensionlawgroup.com
Attorneys for Plaintiff THANH VO



                      UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA


THANH VO, an individual        )              Case No.: 8:19-cv-00544-JVS-DFM
                               )
            Plaintiff,         )              ORDER RE STIPULATION OF
                               )
      vs.                      )              VOLUNTARY DISMISSAL WITH
                               )              PREJUDICE
CRONIN PROPERTY INVESTMENTS, )
INC, a California corporation; )
                               )              [Hon. James V. Selna presiding]
                               )
            Defendants.        )
                               )
                               )
                               )
                               )
                               )
                               )
                               )
                               )
                               )
                               )
                               )
                               )
                               )
                               )
                               )



      Pursuant to the parties’ “Stipulation of Voluntary Dismissal with Prejudice,”
and good cause appearing therefore, IT IS HEREBY ORDERED that the above-
captioned action shall be dismissed with prejudice. Each party shall bear his or its

                                          ORDER
                                  8:19-CV-00544-JVS-DFM
own costs and attorney’s fees. This Court shall retain jurisdiction to enforce the
settlement terms between the parties.



IT IS SO ORDERED

Dated: July 02, 2019                        ________________________________
                                            Judge, United States District Court,
                                            Central District of California




                                           2
                  NOTICE OF VOLUNTARY DISMISSAL OF ENTIRE ACTION
                                   5:15-CV-00699
